         Case 1:19-cv-01618-TSC Document 50 Filed 08/02/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ---------------------------------     x
 ----                                  :
 NEXTERA ENERGY GLOBAL HOLDINGS        :
 B.V. and NEXTERA ENERGY SPAIN         :
 HOLDINGS B.V.,                        :
                                       :
                          Petitioners, : Civil Action No. 19-cv-01618-TSC
                                       :
                 v.                    :
                                       :
 KINGDOM OF SPAIN                      :
                                       :
                          Respondent :
                                       :
 --------------------------------- x
 ----
                    FURTHER JOINT STATUS REPORT

       Per the Court's September 30, 2020 Order, the parties hereby submit this Further Joint

Status Report.

       On July 8, 2021, the Annulment Committee informed the parties that it expects to issue its

Decision on Spain’s Application for Annulment during the course of the summer or fall of 2021.

       The Parties will file a further Joint Status Report on September 1, 2021.
         Case 1:19-cv-01618-TSC Document 50 Filed 08/02/21 Page 2 of 2




Dated: August 2, 2021.
Washington, D.C.

Respectfully submitted,

 /s/ Bradley Klein

 Bradley Klein                                    Matthew J. Weldon (pro hac vice)
 SKADDEN, ARPS, SLATE,                            New York Bar Number 4832408
   MEAGHER & FLOM LLP                             Luke E. Steinberger (pro hac vice)
 1440 New York Avenue, N.W.                       New York Bar Number 5282181
 Washington, DC 20005-2111                        599 Lexington Avenue
 (202) 371-7000                                   New York, New York 10022
 bradley.klein@skadden.com                        (212) 536-4042
                                                  Matthew.Weldon@klgates.com
 Timothy G. Nelson (appearing pro hac vice)
 New York Bar Number 3060175                      Brian D. Koosed
 Amanda Raymond Kalantirsky (appearing            D.C. Bar Number 1034733
 pro hac vice)                                    K&L GATES LLP
 New York Bar Number 4812418                      1601 K Street, N.W.
 Aaron Murphy (appearing pro hac vice)            Washington, D.C. 20006
 New York Bar Number 5604459                      (202) 778-9204
 SKADDEN, ARPS, SLATE,                            Brian.Koosed@klgates.com
   MEAGHER & FLOM LLP
 One Manhattan West                               Michael DeMarco (pro hac vice)
 New York, NY 10001                               New York Bar Number 4142477 1 Lincoln
 (212) 735-3000                                   St.
 (212) 735-2000 (fax)                             Boston, MA 02111
 timothy.g.nelson@skadden.com                     (617) 951-9111
 amanda.raymond@skadden.com                       Michael.DeMarco@klgates.com
 aaron.murphy@skadden.com
                                                  Counsel for Respondent
 David Herlihy (appearing pro hac vice)
 New York Bar Number 4167920
 SKADDEN, ARPS, SLATE,
   MEAGHER & FLOM UK LLP
 40 Bank Street
 Canary Wharf
 London E14 5DS
 ENGLAND

 Attorneys for Petitioners




                                              2
